                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

 ROY ANTHONY RICHARD                                                                  PLAINTIFF

 v.                                  Civil No. 1:18-cv-01062

 TIMOTHY PADGETT; and
 JOHN DOES, Guards, Ouachita River                                                DEFENDANTS
 Correctional Unit

                                               ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se. Plaintiff is incarcerated in the Ouachita River Correctional Unit of the Arkansas

Department of Correction (ADC).

       By Order (ECF No. 5) entered on October 16, 2018, Plaintiff was directed to: (1) submit a

completed in forma pauperis (IFP) application; and (2) file an amended complaint. The Order

directed Plaintiff to file the documents by November 6, 2018. Plaintiff was advised that failure to

comply with the Order shall subject the case to dismissal.

       On October 29, 2018, Plaintiff filled an IFP application (ECF No. 6), stating that he had an

inheritance of more than one billion dollars and directing the Court to call his mother to obtain

payment of the filing fee. It is Plaintiff’s obligation to either pay the fee or show the Court he is

unable to pay the fee and should be allowed to proceed IFP. The Court does not contact third

parties to obtain payment of the filing fee.

       On November 19, 2018, Plaintiff filed a supplement to his complaint (ECF No. 7). The

supplement merely states that Plaintiff wants to recover 500 billion dollars from the ADC. To

date, Plaintiff has not filed an amended complaint in compliance with the Court order. Further,

Plaintiff has not sought an extension of time to comply with the Order. No mail has been returned

as undeliverable.

       The Federal Rules of Civil Procedure specifically contemplate dismissal of a case for
failure to comply with an order of the court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370

U.S. 626, 630-31 (1962) (stating that the district court possesses the power to dismiss sua sponte

under Rule 41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action based

on “the plaintiff’s failure to comply with any court order.” Brown v. Frey, 806 F.2d 801, 803-04

(8th Cir. 1986) (emphasis added).

       In the present case, Plaintiff has failed to file an amended complaint as ordered by the

Court. (ECF No. 5). Thus, the Court finds that his case should be dismissed. Accordingly,

pursuant to Rule 41(b), this Complaint is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 16th day of January, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             United States District Judge




                                                 2
